Citation Nr: 0833094	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-41 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative lumbar disc disease with 
radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1956 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA) that granted the 
veteran's service connection claim for degenerative lumbar 
disc disease with residuals (as secondary to the veteran's 
right knee replacement disability), and granted an initial 
disability evaluation of 10 percent, effective from April 21, 
2005.   The veteran entered a timely notice of disagreement 
with the initial 10 percent disability rating, and this 
appeal ensued.


FINDINGS OF FACT

1.  Degenerative lumbar disc disease has for the period of 
claim been productive of forward flexion to 80 degrees, and 
combined ranges of motion of the thoracolumbar spine of 230 
degrees; and has not for any period of claim manifested 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.

2.  Radiculopathy of the lower right extremity has for the 
entire period of initial rating appeal manifested symptoms of 
no more than mild incomplete paralysis of the right sciatic 
nerve.

3.  The veteran's combined orthopedic and neurologic symptoms 
associated with low back disability and radiculopathy 
(sciatica) have not for any period of the claim manifested 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's degenerative lumbar disc disease 
have not been met for any period of initial rating appeal.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 to 
5243 (2007).

2.  The criteria for a separate schedular evaluation of 10 
percent for radiculopathy of the right lower extremity have 
been met for the entire period of claim.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 
38 U.S.C. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir. 2007).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  The veteran has 
made no such allegations of prejudice in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of the claim.  The veteran's service treatment records and 
private treatment records have been obtained.  The veteran 
has been afforded a VA examination and a sufficient medical 
opinion has been obtained.

As the veteran's representative has indicated that there is 
no additional pertinent information to be provided, the Board 
may proceed with consideration of the veteran's claim.

Initial Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In addition, the entire history of the 
veteran's disability is also considered.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. 
§ 4.7.

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 321 
(1995). 

Lumbosacral and cervical spine disabilities are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine.  38 C.F.R. § 4.71a, 
DC 5237 (2007).  Intervertebral disc syndrome will be 
evaluated under the general formula for rating diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, DC 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but no 
greater than 235 degrees or muscle spasm, guarding or 
localized tenderness not resulting in an abnormal gait.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Each range of motion measurement 
is to be rounded to the nearest five degrees.  38 C.F.R. 
§ 4.71a, DC 5235, Note (2).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, DC 5235, 
Note (3).

The formula provides that with incapacitating episodes having 
a total duration of at least one week, but less than 2 weeks, 
during the past 12 months a 10 percent rating will be 
assigned. With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is warranted. 
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrants a 40 percent rating. 
38 C.F.R. § 4.71a, DC 5243 (2007).  Note 1 to Diagnostic Code 
523 provides that, for purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 

Under DC 8520 relating to the sciatic nerve, where paralysis 
is complete; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely), an 80 disability evaluation is warranted. 
Severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  A 40 percent 
evaluation is warranted for moderately severe incomplete 
paralysis.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis, and a 10 percent disability evaluation 
would be warranted for mild incomplete paralysis.  38 C.F.R. 
§ 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Initial Rating for Degenerative Lumbar Disc Disease

The veteran's service-connected low back disability 
(degenerative lumbar disc disease with radiculopathy) was 
initially rated as 10 percent disabling under 
DC 5242 for degenerative arthritis of the spine.  The veteran 
contends that he is entitled to a higher initial disability 
rating than 10 percent because this disability limits his 
daily activities, including preventing him from being on his 
feet for longer than 45 minutes.  He reported that he 
restricts his daily activities because he knows that 
attempting normal activities will cause back spasms.  In 
addition, the veteran contends that the VA examination is 
insufficient because such an examination cannot "effectively 
be done in a 15 minute cursory examination."

The evidence in this case includes a March 2000 Pinehurst 
Surgical Clinic treatment note that reflects that the veteran 
had a slight decreased forward flexion of the lumbar spine, 
but did not specify the actual range of motion or a relevant 
diagnosis.

Pinehurst Surgical Clinic treatment records dated in July and 
August 2002 and February and March 2005 reflected the 
veteran's consistent complaints of lower back pain.  A 
February 2005 magnetic resonance imaging (MRI) revealed an 
impression of degenerative disc disease at L4-L5 with a 
broad-based disc protrusion which resulted in lateral 
stenosis, likely impinging on the origin of the right L4 
root.  A right lateral disc protrusion abutted the right L3 
root and a moderate right lateral recess stenosis may have 
also impinged on the origin of the right L4 root.

Moore Regional Hospital treatment records from July through 
September 2002 and March through July 2005 revealed that the 
veteran had undergone a lumbar epidural steroid injection at 
L4-5 to treat his painful back on several occasions and 
experienced some pain relief.  May 2005 treatment records 
revealed that the veteran was given another course of steroid 
injections to help control his back pain.  An assessment of 
degenerative disc disease with lower back pain and right leg 
radiculopathy was made.

A June 2005 VA spine examination described the veteran's 
history of multiple knee replacement surgeries, including 
temporary knee replacement surgery in March 2002 which left 
the veteran's right leg shorter than his left leg.  He 
reported lower back pain since at least 2000, pain which had 
occasionally radiated down to his buttocks bilaterally or to 
his right inguinal area.  Some stiffness, but no weakness, 
was also reported.  He reported experiencing back pain flare-
ups on bending, lifting, or prolonged walking.  No bowel or 
bladder functional complaints were reported.  The veteran 
noted that he had been using a walking cane since 2000, but 
did not require a lumbar brace.  No lower back surgeries were 
reported.  Reflexes and lower extremities sensation were 
normal.  The veteran reported no incapacitating episodes 
within the last 12 months.

At the June 2005 VA examination, the veteran was able to walk 
into the examination room using slow steps and a small limp 
favoring the right leg.  His lumbosacral spine forward 
flexion range of motion was from zero to 80 degrees with some 
pain at the end of the range of motion, and his backward 
extension was from zero to 35 degrees with some pain.  Left 
and right lateral flexion was from zero to 40 degrees, with 
some pain at the right lateral flexion.  Left and right 
lateral rotation was from zero to 35 degrees with no pain.  
Repetitive use showed no fatigue, incoordination, lack of 
endurance or additional loss of motion due to pain.  Physical 
examination revealed some tenderness at the L4 paraspinal 
area with no effusion, erythematous change, muscle atropy, or 
muscle spasms.

The June 2005 VA examination resulted in a diagnosis of 
degenerative lumbar disc disease with residual pain and some 
limitation of motion and no radiculopathy.  The examiner 
found that the veteran had been walking with a limp since at 
least 2000 due to his right knee disorder, likely causing his 
current back disability.

After a review of the evidence, the Board finds that the 
veteran's service-connected low back disability (degenerative 
lumbar disc disease) was not more than 10 percent disabling 
for the period of initial rating appeal.  Spinal range of 
motion was reported in the June 2005 VA examination.  His 
flexion range of motion was reported to be 80 degrees.  
Degenerative lumbar disc disease has for the period of claim 
been productive of forward flexion to 80 degrees, and 
combined ranges of motion of the thoracolumbar spine of 230 
degrees; and has not for any period of claim manifested 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  Thus, a 10 percent 
disability rating is warranted for the degenerative lumbar 
disc disease for the entire period of claim.  DCs 5235 to 
5243.  

The Board finds that a 20 percent disability rating is not 
warranted for the degenerative lumbar disc disease for any 
period of claim because the lumbar forward flexion range of 
motion has for all periods of claim exceeded 60 degrees, the 
combined lumbar range of motion has for all periods exceeded 
120 degrees, and there is no evidence of a muscle spasm or 
guarding resulting in an abnormal gait or abnormal spinal 
contour. 

In terms of functional assessment, no evidence of additional 
functional loss in the form of fatigability or weakness has 
been presented.  The veteran has consistently reported back 
pain, and this pain is both reflected in his spinal range of 
motion and contemplated within the rating code.  Accordingly, 
a higher initial evaluation than 10 percent for degenerative 
lumbar disc disease is not warranted on the basis of 
functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran also contends that the June 2005 VA examination 
was insufficient because it lasted less than 15 minutes.  The 
Board finds that this examination, regardless of its actual 
time duration, was sufficient to obtain the information 
necessary to enable the Board to properly consider the 
veteran's disability rating.

Separate Rating for Right Leg Radiculopathy

After a review of the evidence, the Board also finds that the 
criteria for a separate schedular evaluation of 10 percent 
for radiculopathy of the right lower extremity have been met 
for the entire period of claim.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The evidence dating from about 
February 2005 shows that radiculopathy of the lower right 
extremity has for the entire period of initial rating appeal 
manifested symptoms of no more than mild incomplete paralysis 
of the right sciatic nerve, which is consistent with a 10 
percent disability rating.

The Board further finds that the criteria for a higher 
separate evaluation than 10 percent have not been met at any 
time since the effective date of service connection.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  May 2005 
treatment records reflect that the veteran suffers from right 
leg radiculopathy, although radiculopathy was not found at 
the June 2005 VA examination.  Affording the veteran all 
benefit of the doubt, and given his otherwise intact 
sensation, normal reflexes and occasional absence of 
radicular symptoms, the evidence supports a finding of not 
more than mild sciatic nerve impairment, which is consistent 
with a 10 percent rating under Diagnostic Code 8520.  

Consideration of Combined Low Back Symptomatology Rating

The Board further finds that the currently assigned separate 
disability ratings are more favorable to the veteran.  The 
Board finds that the veteran's combined orthopedic and 
neurologic symptoms associated with low back disability and 
radiculopathy (sciatica) have not for any period of the claim 
manifested incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months, as required for a 40 percent disability rating under 
Diagnostic Code 5243.  The Board notes that, considering the 
criteria under Diagnostic Code 5243, no "incapacitating 
episodes" as defined by the regulation are shown for any 12 
month period of the claim.  The record contains no evidence 
that the veteran has been prescribed bed rest.  He denied 
such episodes in his June 2005 VA examination, and the 
remaining treatment records do not show doctor prescribed bed 
rest.  For this reason, the Board further finds that the 
veteran is not entitled to a higher initial disability rating 
for combined orthopedic and neurologic symptoms associated 
with service-connected disabilities of low back disability 
and radiculopathy (sciatica) for any period of the claim.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the 
veteran's disability is manifested by some limitation of 
motion and pain.  The rating criteria contemplate such 
symptomatology and no referral for extraschedular 
consideration is required.  The veteran is currently retired 
and has not indicated that his back condition interfered with 
any employment.  No periods of hospitalization for his back 
condition have been reported.  In the absence of exceptional 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching determination.  38 U.S.C.A. § 5107(b).  


ORDER

An initial disability evaluation in excess of 10 percent for 
degenerative lumbar disc disease with radiculopathy is 
denied.

A separate schedular initial evaluation of 10 percent for 
radiculopathy of the right lower extremity is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


